Citation Nr: 0410706	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an effective date prior to November 29, 1996, 
for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date prior to May 13, 1994, for 
the grant of service connection for post-traumatic stress 
disorder.

3.  Entitlement to a rating in excess of 20 percent for service-
connected residuals of a gunshot wound of the mouth and jaw, with 
scar and fistula, right maxillary sinus, with loss of two teeth 
and hard pallet prosthesis.  

(Whether there was clear and unmistakable error in a March 1976 
Board of Veterans' Appeals decision is the subject of a separate 
decision.)

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION


The veteran served on active duty in the United States Army from 
February 1970 to March 1972, including service in the Republic of 
Vietnam from December 1,1970, to January 18, 1971.  

This matter came before the before the Board on appeal from a 
February 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which 
granted a total disability rating based on unemployability due to 
service-connected disabilities, effective November 29, 1996.  That 
decision also granted service connection for tinnitus as residual 
to the claimant's service-connected gunshot wound to the mouth and 
jaw, assigning a 10 percent rating, effective November 29, 1996; 
confirmed and continued a 50 percent rating for service-connected 
post-traumatic stress disorder (PTSD); and granted entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 38, 
United States Code, effective November 29, 1996.  The veteran 
appealed only the issue of entitlement to an effective date prior 
to November 29, 1996, for the assignment of a total disability 
rating based upon unemployability due to service-connected 
disabilities.  

This case was previously before the Board on October 27, 1999, at 
which time the Board denied an effective date prior to November 
29, 1996, for the grant of a total disability rating based upon 
service-connected disabilities, and referred to the RO the issues 
of whether there was clear and unmistakable error (CUE) in a May 
1973 RO rating decision denying service connection for a nervous 
condition, and whether there was CUE in a November 1990 RO rating 
decision which denied service connection for tinnitus.  

The RO has correctly noted that the question of CUE in the May 
1973 decision was a matter that needed to be resolved at the Board 
of Veterans' Appeals, as the RO decision of May 1973 had been 
subsumed in a Board of Veterans' Appeals decision of March 1976.  
In a separate decision, to be issued simultaneously with this one, 
the Board has decided the motion for CUE in the Board decision of 
March 1976, thereby addressing the claim regarding error in the 
underlying RO decision of May 1973.


REMAND

The RO has erroneously declined to take action with regard to the 
claim of CUE in the RO's decision of November 1990, which denied 
entitlement to service connection for tinnitus.  Because the RO's 
decision of November 1990 was never decided on appeal by the Board 
of Veteran's Appeals, the question of CUE in the November 1990 
decision is one that must be addressed in the first instance by 
the RO, not by the Board.  Furthermore, the question of CUE in the 
November 1990 decision could affect the outcome of the claim for 
an earlier effective date for the grant of service connection for 
tinnitus.  Therefore, the claim of CUE in the November 1990 
decision is inextricably intertwined with the claim of entitlement 
to earlier effective date for the grant of service connection for 
tinnitus.  For this reason, the question of CUE must be developed 
before the claim for an earlier effective date can be addressed. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

With regard to the claim for an earlier effective date for PTSD, 
the claim must be re-adjudicated, taking into account the 
resolution of the claim of CUE in the Board of Veteran's Appeals 
decision of March 1976.

In addition, there has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)].  This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  No actions have been 
taken by the RO to ensure that all provisions of VCAA have been 
properly applied in the development of the claim for an increased 
rating for residuals of a gunshot wound of the jaw. 

Based upon the foregoing, the case is remanded to the RO for the 
following actions:

1.  The RO must adjudicate the issue of whether there was CUE in 
the November 1990 RO decision which denied service connection for 
tinnitus.  If the determination is unsatisfactory to the claimant, 
he and his representative must be provided with notice of the 
procedures for appealing the claim to the Board of Veterans' 
Appeals, and they must be given an opportunity to complete the 
steps for an appeal.

2.  The RO must ensure that all applicable provisions of the VCAA 
has been fully met with respect to each of the pending claims, 
including those for earlier effective dates and for increased 
ratings.

3.  After all development has been completed in accordance with 
the provisions of VCAA, the RO must re-adjudicate the claim for an 
increased rating for residuals of gunshot wound of the jaw based 
on the entire record. 

3.  The RO must re-adjudicate the claims for earlier effective 
dates for the grants of service connection for PTSD and tinnitus, 
taking into account the Board's decision on the motion for CUE in 
the Board's decision of March 1976 and the RO's decision on the 
claim of CUE in the RO's decision of November 1990. 

If the benefits sought on appeal remain denied, the claimant and 
his representative appellant should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the Case 
must contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The claimant is hereby notified that he has the right to submit 
additional evidence and argument on the matter the Board has 
referred or remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





